     Case 2:18-cv-00928-MJP Document 132 Filed 05/28/19 Page 1 of 4



                         DECLARATION OF DAVID HAUSMAN

       I, David Hausman, upon my personal knowledge, hereby submit this declaration

pursuant to 28 U.S.C. § 1746 and declare as follows:

       1.         I am an attorney at the American Civil Liberties Union Immigrants’

Rights Project.

       2.         Because the spreadsheets described below would be millions of pages in

length if printed or saved in paginated format, it is impractical to submit copies of the

spreadsheets to the Court. As a result, pursuant to Federal Rule of Evidence 1006, this

declaration contains a summary of the contents of the spreadsheets.

       Immigration Court Data Concerning Applicants for Persecution-Related Relief

       3.         To calculate the numbers below, I used spreadsheets downloaded from the

website     of     the   Executive    Office    for   Immigration     Review    (“EOIR”),

www.justice.gov/eoir. EOIR made these spreadsheets available pursuant to the FOIA

Improvement Act of 2016 at a link labeled “EOIR Case Data (January 2019).” The

spreadsheets track immigration proceedings and record the detention status of

respondents. January 2019 is the most recent full month included in those spreadsheets.

       4.         In order to calculate the numbers below, I identified, in the spreadsheet

tracking proceedings, all removal cases whose latest proceeding completion date—i.e.,

the latest date on which the immigration judge reached a decision in the case—was

between January 1, 2010 and February 1, 2019. I then matched these entries with the

spreadsheets tracking immigration charges, bond hearings, applications for relief, and

appeals.
     Case 2:18-cv-00928-MJP Document 132 Filed 05/28/19 Page 2 of 4



          5.   In order to identify cases that are similar to those of the Bond Hearing

Class members in this case, I identified cases in which the individual was 1) charged with

entry without inspection and 2) applied for asylum, withholding of removal, and/or relief

under the Convention Against Torture. I considered individuals in this group in all the

paragraphs below.

          6.   I first considered a subset of these cases concerning individuals who were

not detained at the time of the final decision in their case. Of those 139,412 cases, 67,

378—or approximately 48%—ended (either at the immigration court or at the Board of

Immigration Appeals) with the individual obtaining permission to remain in the United

States.

          7.   Next, I considered individuals who were detained throughout their

proceedings. There were 26,860 such cases during this period. Among these cases, 1,520

cases—or 6%—ended with the individual obtaining permission to remain in the United

States.

          8.   Among these same cases—where individuals were detained throughout

their proceedings—the median case length (from date of issuance of the Notice to Appear

to final completion date by the immigration judge) was 171 days if neither the individual

nor the government appealed to the BIA, or approximately five months. Where a party

did appeal to the BIA, the median case length was 343 days, or more than 11 months.

          9.   Finally, I considered the cases of individuals whom Immigration and

Customs Enforcement detained, but who had a bond redetermination hearing before an

immigration judge. There were 40,149 such cases. In 49% of those cases, the

immigration judge set a bond.
     Case 2:18-cv-00928-MJP Document 132 Filed 05/28/19 Page 3 of 4



       10.     Among the 16,620 individuals who had a bond hearing and were marked

as released by the time their case was completed, 4,952—or 30%—ended with the

individual obtaining permission to remain in the United States.


       I declare under penalty of perjury of the laws of the State of Washington and the

United States that the foregoing is true and correct.



Executed on May 20, 2019.



_________________________
David Hausman
              Case 2:18-cv-00928-MJP Document 132 Filed 05/28/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 28, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:
                    Lauren C. Bingham             lauren.c.bingham@usdoj.gov
 5                                                ecf.oil-dcs@usdoj.gov
 6                                                crystal.greene@usdoj.gov

 7                  Joseph A. Darrow              joseph.a.darrow@usdoj.gov

 8                  Archith Ramkumar              archith.ramkumar@usdoj.gov
                                                  ar4kc@virginia.edu
 9

10                  Sarah S. Wilson               Sarah.Wilson2@usdoj.gov
                                                  Daniel.C.Meyer@usdoj.gov
11
     And I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non CM/ECF participants: None.
13

14 Dated: May 28, 2019.                                   s/ Leila Kang
                                                          Leila Kang
15                                                        Northwest Immigrant Rights Project
16                                                        615 Second Avenue, Suite 400
                                                          Seattle, WA 98104
17                                                        (206) 957-8608
                                                          leila@nwirp.org
18
19

20

21

22

23

24

25
26

27

     CERTIFICATE OF SERVICE                                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:18-cv-00928-MJP                                              615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
